Citation Nr: 1548425	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-38 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left elbow disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left ulnar nerve disability.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a nervous disorder due to the left elbow and ulnar nerve.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1963 to May 1963.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal was previously before the Board in June 2015, at which time it was remanded for further development.  It is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In October 2008, the Veteran underwent left ulnar release surgery at a VA medical center.

2.  The Veteran does not have additional disability that resulted from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a left elbow disability are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a left ulnar nerve disability are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a nervous disorder due to the left elbow and ulnar nerve are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in July 2012.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, VA obtained adequate examinations and medical opinions in development of the claims.  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compensation under 38 U.S.C.A. § 1151

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the Veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

The Veteran has asserted that he has limited use of his left hand following surgical care at the VA.  He additionally contends that the negligent surgical care led him to have a nervous disorder.  The Veteran underwent left ulnar release surgery in October 2008 with no post-operative complications noted.  

A review of the medical evidence shows that the Veteran's reports of left hand pain and limited use existed prior to the October 2008 surgery.  Indeed, an August 2008 VA treatment record indicates that the Veteran reported left hand numbness, and weakness at the small and ring fingers with decreased range of motion.  

The Veteran has not alleged and there is no evidence that the Veteran's left elbow and left ulnar nerve symptoms increased after the October 2008 surgery.  For example, in October 2008 three weeks after the surgery, the Veteran's VA hand surgeon noted the Veteran was now able to close the small finger and should return in 2 months for revaluation.  Then, in a December 2008 VA treatment record, the VA surgeon noted that the Veteran has not had any improvement since October and that he should be reevaluated in 3 months.  A review of VA treatment records dated March 2009 and May 2009 continue to show no additional improvement with the ulnar nerve release surgery.  Similarly, private treatment records dated October 2009 and September 2010 note no improvement.  However, the Veteran has not alleged and there is no evidence that the Veteran's left elbow and left ulnar nerve symptoms increased after the October 2008 surgery.  There is evidence of initial improvement 3 weeks after the surgery noted as increased range of motion with the small finger.  Moreover, the Veteran's continued complaints are not the result of the October 2008 surgery, as a July 2013 VA examiner found no additional disability of the left upper extremity.  

The July 2013 VA examiner opined there is no additional disability of the left upper extremity found after a review of medical records from before and after the surgery which pertain to the Veteran's complaints of left upper extremity pain and left elbow surgery.  The VA examiner noted a review of the Veteran's claims file, including the surgery report, anesthesia reports, nursing notes, and physical examination.  The examiner indicated that there are no findings of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing  hospital care, medical or surgical treatment for left ulnar nerve and left elbow and wrist due to surgery October 1, 2008 at the VA medical center.  The examiner noted that there is evidence of a left elbow condition and that physical evaluation at that time is very similar to an August 2008 VA physical examination that noted the Veteran's complaints of numbness and weakness on the left upper extremity and atrophy muscles supplied by the ulnar nerve.  In addition, a July 2013 VA mental disorders examination shows no mental disorder as per the DSM-IV criteria. 

The Board acknowledges that the Veteran might sincerely believe that he has an additional disability as a result of VA treatment and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether there is additional disability that is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with additional disability as a result of VA treatment or to provide an opinion regarding the etiology of any such disability. Nor is he competent to determine if any additional disability averred was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, as he is not a medical professional and would not be able to assess the ordinary standard of care.

As the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C.A. § 1151 for a left elbow, left ulnar nerve, and nervous disorder due to left elbow and ulnar nerve, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left elbow disability is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left ulnar nerve disability is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a nervous disorder due to the left elbow and ulnar nerve is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


